DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claim 1-16  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. US 9389315 B2, claims 1-22 of U.S. Patent No. US 10775707 . Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations is either anticipated or obvious.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6-9 recites the limitation "the optical element" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is indefinite how the system ensures that light impinges only on one sensor. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 16 and claims below is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BRUDER WO 2014097181 A1.
Regarding claim 1 Bruder teaches
Claim 1 (Currently Amended): A detector  for an optical detection of at least one object , comprising:
[[-]] at least one optical sensor , 
the optical sensor  having at least one sensor region (claiom 1), the sensor region  comprising at least one curved[0104,0105] substrate(claim 18)  and at least one film  having a photoconductive material [0163], wherein the film  is placed on at least one surface  of the curved substrate , [0240-0242]
wherein the optical sensor  is designed is configured to generate at least one sensor signal in a manner dependent on an illumination of the sensor region  by a light beam ;(claim 1)

[[-]] at least one transfer device(124) , the transfer device  being adapted to transfer the light beam  from  an object to be detected  to the optical sensor , thereby being adapted to guide the light beam  to the film  located on the curved substrate (fig. 1c); and
[[-]] at least one evaluation device , wherein the evaluation device  is designed is configured to generate at least one item of information on a position of the object  by evaluating the sensor signal of the optical sensor .(claim 1)

Claim 2 (Currently Amended): The detector  according to the preceding claim 1, wherein the curved substrate  constitutes or comprises an optical element , wherein the optical element  is at least partially optically transparent with respect to at least a partition portion of a wavelength range of the light beam .(claim 18 and claim 6)

Claim 3 (Currently Amended): The detector  according to the preceding claim 2 wherein the optical element  is selected from [[a]] the group consisting of an optical lens and a curved mirror.[0105]

Claim 4 (Currently Amended): The detector  according to the preceding claim 3, wherein the optical element is an optical lens [[is]] selected from [[a]] the group consisting of a biconvex  lens, a plano-convex  lens, a biconcave  lens, a plano-concave lens, an aspherical lens, a cylindrical lens and a meniscus lens.[0105]

Claim 12 (Currently Amended): The detector  according to any one of the preceding claims claim 1, wherein the photoconductive material  is comprises at least one selected from the group consisting of selenium, tellurium, a selenium-tellurium alloy, a metal oxide[0054], a group IV element or compound, a III-V compound, a II-VI compound, a chalcogenide, a pnictogenide, and a halide, and solid solutions and/or doped variants thereof.

Claim 14 (Currently Amended): The detector  according to any one of the preceding claims claim 1, wherein at least one of the at least one optical sensor  is a longitudinal optical sensor, the longitudinal optical sensor being designed configured to generate at least one longitudinal sensor signal, the longitudinal sensor signal, given the same total power of the illumination, being dependent on a beam cross-section of the light beam  in the sensor region , wherein the evaluation device is designed configured to generate at least one item of information on a longitudinal position of the object  by evaluating the longitudinal sensor signal of the longitudinal optical sensor.(abstract[0064])

Claim 15 (Currently Amended): The detector  according to any one of the preceding claims claim 1, wherein at least one of the at least one optical sensor  is a transversal optical sensor(abstract), wherein the at least one transversal optical sensor comprises comprising at least one pair of electrodes, wherein the electrodes contact the film  of the photoconductive material , wherein the electrodes are split electrodes each comprising at least two partial electrodes, wherein electrical currents through the partial 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruder in view of Onal US 20180108700 A1.
Regarding claim 5 Bruder teaches
Claim 5 (Currently Amended): The detector  according to any one of the preceding claims claim 1, wherein the transfer device(120)  has at least one focal point (inherent it is a lens), 
But does not teach
wherein the curved substrate  and the transfer device  are placed with respect to each other in a manner such that at least one of the at least one focal point  is located in the film  placed on the curved substrate .
Onal teaches
wherein the curved substrate  and the transfer device  are placed with respect to each other in a manner such that at least one of the at least one focal point  is located in the film  placed on the curved substrate .[0055](curved shape correspond to focal plane)
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Bruder with teaching by Onal in order to focus the beam to specific sensors.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruder in view of Krawczyk US 5726743 A.
Regarding claim 10 Bruder does not teach

Claim 10 (Currently Amended): The detector  according to any one of the preceding claims claim 1, wherein the transfer device  comprises a diffractive optical element, wherein the diffractive optical 
Krawczyk teahes
wherein the transfer device  comprises a diffractive optical element, wherein the diffractive optical element is at least partially optically transparent with respect to at least a partition portion of a wavelength range of the light beam , wherein the diffractive optical element is adapted to split the light beam  into at least two split beams, wherein the optical sensor  and the transfer device  are placed with respect to each other in a manner that the split beams are guided to the detector.
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Bruder with teaching by Krawczyk in order to direct incoming light to the sensor elements.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruder.
Claim 13 (Currently Amended): The detector  according to the preceding claim 12, wherein the photoconductive material  is selected from the group consisting of lead sulfide (PbS), lead selenide (PbSe), cadmium telluride (CdTe), [[or]] and mercury zinc telluride (HgZnTe; MZT).(obvious design choice in order to construct photosensitive device. )
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Bruder in order to construct photosensitive device from the materials well known in the art.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645